        Case 6:18-cv-00296-MO              Document 407-7               Filed 02/05/21           Page 1 of 3



From:            Chambers Mosman
To:              LeSage, Nick (POR)
Cc:              DavidMarkowitz@MarkowitzHerbold.com; MattLevin@MarkowitzHerbold.com;
                 DallasDeLuca@MarkowitzHerbold.com; HarryWilson@MarkowitzHerbold.com;
                 LauraSalerno@MarkowitzHerbold.com; vivekkothari@markowitzherbold.com; docket_markowitzherbold.com;
                 annajoyce@markowitzherbold.com; katherineacosta@markowitzherbold.com; Carla.a.scott@doj.state.or.us;
                 nswift@cablehuston.com; jmonson@cablehuston.com; PMersereau@mershanlaw.com; Bplass@mershanlaw.com;
                 bfry@mershanlaw.com; brian@bparrott-law.com; mcrew@mcrewlaw.com; anna.sortun@tonkon.com;
                 dpl@aterwynne.com; frank.langfitt_millernash.com; gregorychaimov@dwt.com; tjacobsen@samhealth.org;
                 GParra@samhealth.org; matthew.yium@foster.com; jparker@schwabe.com; jhern@schwabe.com;
                 arden.j.olson@harrang.com; pstoloff@peterstoloff-law.com; scott@whipplelawoffice.com;
                 chris.thompson@gknet.com; kevin.omalley@gknet.com; sonia@mckeansmithlaw.com; Johnson, Thomas R., Jr.
                 (POR); Gordon, Matthew P. (SEA); Mertens, Matthew (POR); Stoller, Heidee (POR); Robbins, David B. (SEA);
                 English, Stephen F. (POR); Beane, Amanda J. (SEA); Brenner, Alletta S.(POR)
Subject:         RE: Correspondence in USDC Oregon Case No. 6:18-cv-00296 (FamilyCare, Inc. v. Oregon Health Authority, et
                 al.) re Pending Request to Down-Designate Certain AEO Documents
Date:            Friday, June 12, 2020 11:31:40 AM


Dear Counsel:

To resolve the down designation request described in your letter, the court requests that you file a
formal motion requesting the down designation. The motion should identify the specific documents
for which down designation is sought and it should specify what level of confidentiality would then
be applicable under the protective order. Please also attach a proposed order and submit a word
.doc copy of the proposed order via email.

Thank you,

Kara



From: Chambers Mosman
Sent: Wednesday, June 10, 2020 12:40 PM
To: LeSage, Nick (Perkins Coie) <NLeSage@perkinscoie.com>; Kara Scheele
<Kara_Scheele@ord.uscourts.gov>
Cc: DavidMarkowitz@MarkowitzHerbold.com; MattLevin@MarkowitzHerbold.com;
DallasDeLuca@MarkowitzHerbold.com; HarryWilson@MarkowitzHerbold.com;
LauraSalerno@MarkowitzHerbold.com; vivekkothari@markowitzherbold.com;
docket_markowitzherbold.com <docket@MarkowitzHerbold.com>;
annajoyce@markowitzherbold.com; katherineacosta@markowitzherbold.com;
Carla.a.scott@doj.state.or.us; nswift@cablehuston.com; jmonson@cablehuston.com;
PMersereau@mershanlaw.com; Bplass@mershanlaw.com; bfry@mershanlaw.com; brian@bparrott-
law.com; mcrew@mcrewlaw.com; anna.sortun@tonkon.com; dpl@aterwynne.com;
frank.langfitt_millernash.com <frank.langfitt@millernash.com>; gregorychaimov@dwt.com;
tjacobsen@samhealth.org; GParra@samhealth.org; matthew.yium@foster.com;
jparker@schwabe.com; jhern@schwabe.com; arden.j.olson@harrang.com; pstoloff@peterstoloff-
law.com; scott@whipplelawoffice.com; chris.thompson@gknet.com; kevin.omalley@gknet.com;
sonia@mckeansmithlaw.com; trjohnson_perkinscoie.com <trjohnson@perkinscoie.com>; Gordon,
Matthew P. (Perkins Coie) <MGordon@perkinscoie.com>; Mertens, Matthew (Perkins Coie)
<MMertens@perkinscoie.com>; Stoller, Heidee (Perkins Coie) <HStoller@perkinscoie.com>;
Robbins, David B. (Perkins Coie) <DRobbins@perkinscoie.com>; English, Stephen F. (Perkins Coie)


                                                                                                             Exhibit 7
                                                                                                           Page 1 of 3
       Case 6:18-cv-00296-MO               Document 407-7        Filed 02/05/21   Page 2 of 3



<SEnglish@perkinscoie.com>; Beane, Amanda J. (Perkins Coie) <ABeane@perkinscoie.com>;
Brenner, Alletta S. (Perkins Coie) <ABrenner@perkinscoie.com>
Subject: RE: Correspondence in USDC Oregon Case No. 6:18-cv-00296 (FamilyCare, Inc. v. Oregon
Health Authority, et al.) re Pending Request to Down-Designate Certain AEO Documents

Good Afternoon,
I will inform chambers.
Thanks
Dawn


From: LeSage, Nick (Perkins Coie) <NLeSage@perkinscoie.com>
Sent: Tuesday, June 9, 2020 4:17 PM
To: Chambers Mosman <Chambers_Mosman@ord.uscourts.gov>; Kara Scheele
<Kara_Scheele@ord.uscourts.gov>
Cc: DavidMarkowitz@MarkowitzHerbold.com; MattLevin@MarkowitzHerbold.com;
DallasDeLuca@MarkowitzHerbold.com; HarryWilson@MarkowitzHerbold.com;
LauraSalerno@MarkowitzHerbold.com; vivekkothari@markowitzherbold.com;
docket_markowitzherbold.com <docket@MarkowitzHerbold.com>;
annajoyce@markowitzherbold.com; katherineacosta@markowitzherbold.com;
Carla.a.scott@doj.state.or.us; nswift@cablehuston.com; jmonson@cablehuston.com;
PMersereau@mershanlaw.com; Bplass@mershanlaw.com; bfry@mershanlaw.com; brian@bparrott-
law.com; mcrew@mcrewlaw.com; anna.sortun@tonkon.com; dpl@aterwynne.com;
frank.langfitt_millernash.com <frank.langfitt@millernash.com>; gregorychaimov@dwt.com;
tjacobsen@samhealth.org; GParra@samhealth.org; matthew.yium@foster.com;
jparker@schwabe.com; jhern@schwabe.com; arden.j.olson@harrang.com; pstoloff@peterstoloff-
law.com; scott@whipplelawoffice.com; chris.thompson@gknet.com; kevin.omalley@gknet.com;
sonia@mckeansmithlaw.com; trjohnson_perkinscoie.com <trjohnson@perkinscoie.com>; Gordon,
Matthew P. (Perkins Coie) <MGordon@perkinscoie.com>; Mertens, Matthew (Perkins Coie)
<MMertens@perkinscoie.com>; Stoller, Heidee (Perkins Coie) <HStoller@perkinscoie.com>;
Robbins, David B. (Perkins Coie) <DRobbins@perkinscoie.com>; English, Stephen F. (Perkins Coie)
<SEnglish@perkinscoie.com>; Beane, Amanda J. (Perkins Coie) <ABeane@perkinscoie.com>;
Brenner, Alletta S. (Perkins Coie) <ABrenner@perkinscoie.com>
Subject: Correspondence in USDC Oregon Case No. 6:18-cv-00296 (FamilyCare, Inc. v. Oregon Health
Authority, et al.) re Pending Request to Down-Designate Certain AEO Documents

Your Honor,

Please find attached correspondence from Matt Gordon, counsel for FamilyCare, Inc. in Case No.
6:18-cv-00296. Please do not hesitate to let me know if you have any difficulties accessing the PDF.
Thank you for your time.

All the best,

Nick LeSage | Perkins Coie LLP
LEGAL PRACTICE ASSISTANT
Douglas Pahl | Heidee Stoller | Daniel Keese | Matthew Mertens



                                                                                           Exhibit 7
                                                                                         Page 2 of 3
        Case 6:18-cv-00296-MO                       Document 407-7                 Filed 02/05/21             Page 3 of 3



Pronouns: He/Him/His
1120 N.W. Couch Street Tenth Floor
Portland, OR 97209-4128
D. 503.727.2109
E. NLeSage@perkinscoie.com




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                           Exhibit 7
                                                                                                                         Page 3 of 3
